  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TAMARSKI FURDGE,                  )
                                  )
       Plaintiff,                 )
                                  )       CIVIL ACTION NO.
       v.                         )         2:18cv682-MHT
                                  )              (WO)
PRITI, INC., and RED ROOF         )
INNS, INC.,                       )
                                  )
       Defendants.                )

                              ORDER

       This case is before the court on the joint status

report filed by plaintiff Tamarski Furdge and defendant

Priti, Inc. (doc. no. 31), and on Furdge’s unopposed

motion for settlement conference with defendant Priti,

Inc. (doc. no. 34).         In the status report, filed on

August 19, 2019, the parties moved for an additional

21-day stay of the case pending continuing settlement

negotiations,       “with   the   joint   agreement   to     seek

mediation through the Magistrate [Judge] if the case is

not resolved in that time.”           Status Report (doc. no.

31).     The 21 days have passed, and the case has not
been resolved.

                                        ***

       Accordingly, it is ORDERED that:

       (1) The motion for an additional 21-day stay (doc.

no.    31)    is   granted,       and    the     case    is    retroactively

stayed through September 9, 2019.

       (2) The stay has expired, and the parties should

file    a    new   motion    to    stay       should    they   wish   for   an

additional stay.

       (3) Plaintiff        Tamarski      Furdge’s       unopposed    motion

for settlement conference with defendant Priti, Inc.

(doc. no. 34) is granted, and the parties shall jointly

contact the United States Magistrate Judge assigned to

the case to arrange for mediation.

       DONE, this the 16th day of October, 2019.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
